        Case 4:19-cv-00722-BSM Document 23 Filed 08/06/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

KORBAN WALDEMAR,                                                           PLAINTIFFS
Individually and on Behalf of
All Others Similarly Situated, et al.

v.                         CASE NO. 4:19-CV-00722 BSM

THE 3-D CAFE, LLC and
JOSE AYALA                                                               DEFENDANTS

                                        JUDGMENT

      Consistent with the order entered today, case is dismissed with prejudice.

      IT IS SO ORDERED this 6th day of August, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
